Exhibit 10.2

 

Confidentiality Agreement

 

FOREST OIL CORPORATION

707 17th Street, Suite 3600

Denver, Colorado 80202

 

To: WEST FACE CAPITAL INC. (“you”)

 

Ladies and Gentlemen:

 

This letter agreement shall become effective on the date hereof.  It results
from an Agreement, dated as of October 22, 2012 (the “Agreement”), by and among
Forest Oil Corporation (the “Company”) and the Investors (as defined therein). 
Capitalized terms used in this letter agreement not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.

 

Among other things, pursuant to the terms of the Agreement, the Director
Designee will be appointed to the Board not later than October 23, 2012 and
included on the Company’s slate of nominees for election as directors of the
Company at the Company’s 2013 annual meeting of stockholders.  The Company
understands and agrees that, subject to the terms of, and in accordance with,
this letter agreement, the Director Designee may disclose information he obtains
while serving as a member of the Board to you and, subject to the restrictions
in paragraph 2 below, your Representatives (as hereinafter defined) to the
extent reasonably necessary to assist the Director Designee in the performance
of his duties as a director of the Company.  As a result, you and your
Representatives may receive certain non-public information regarding the
Company.  You acknowledge that this information is proprietary to the Company
and may include trade secrets or other business information the disclosure of
which could harm the Company.  In consideration for, and as a condition of,
non-public information being furnished to you (and, subject to the restrictions
in paragraph 2 below, your agents, representatives, attorneys, advisors,
directors, officers, members, partners and employees, collectively,
“Representatives”), you agree that you and your Representatives will treat any
and all information concerning or relating to the Company or any of its
subsidiaries or affiliates that is furnished to you or your Representatives
(regardless of the manner in which it is furnished, including without limitation
in written or electronic format or orally, gathered by visual inspection or
otherwise) by the Director Designee or by or on behalf of the Company, together
with any notes, analyses, reports, models, compilations, studies,
interpretations, documents or records containing, referring to, relating to,
based upon or derived from such information, in whole or in part (collectively,
“Confidential Information”), in accordance with the provisions of this letter
agreement, and to take or abstain from taking the other actions hereinafter set
forth.

 

1.     The term “Confidential Information” does not include information that
(a) is or has become generally available to the public other than as a result of
a direct or indirect disclosure by you or your Representatives in violation of
this letter agreement or by the

 

--------------------------------------------------------------------------------


 

Director Designee in violation of any contractual, legal or fiduciary obligation
to or of the Company, (b) you can reasonably demonstrate was within your or any
of your Representatives’ possession on a non-confidential basis prior to its
being furnished to you or, subject to the restrictions in paragraph 2 below,
your Representatives by the Director Designee, the Company or any of the
Company’s Representatives or (c) is received from a source other than the
Director Designee, the Company or any of the Company’s Representatives;
provided, that in the case of each of (b) and (c) above, the source of such
information was not known to you, after reasonable inquiry, to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the Company or any of its subsidiaries with
respect to such information at the time the same was disclosed.

 

2.     You hereby agree that you and your Representatives will (a) keep the
Confidential Information strictly confidential and (b) not disclose any of the
Confidential Information in any manner whatsoever without the prior written
consent of the Company; provided, however, that the Director Designee may only
disclose Confidential Information to you, and you may only disclose Confidential
Information to your Representatives (i) to the extent such recipient needs to
know such information for the sole purpose of advising the Director Designee in
connection with the performance of his duties as a director of the Company and
(ii) who are informed by you in advance of the confidential nature of such
information and, in the case of your Representatives, who agree to comply with
the use and confidentiality obligations contained in this letter agreement as if
they are a party hereto; provided, further, that you will be responsible for any
violation of this letter agreement by your Representatives as if they were
parties hereto.  It is understood and agreed that the Director Designee shall
not take any action or fail to take any action with the purpose or effect of
waiving attorney client privilege or disclose to you or your Representatives any
Confidential Information with respect to which such disclosure may in the
Company’s view constitute waiver of the Company’s attorney client privilege or
attorney work-product privilege.

 

3.     In the event that you or any of your Representatives are required by
applicable subpoena, legal process or other legal requirement to disclose any of
the Confidential Information, you will  promptly notify (except where legal
counsel has advised you that such notice would be legally prohibited) the
Company in writing and provide reasonable cooperation, at your expense, so that
the Company may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this letter agreement.  If, in the absence of
a protective order or other remedy or the receipt of a waiver from the Company,
you or any of your Representatives are nonetheless, based on the advice of
reputable outside legal counsel experienced in the area and reasonably
acceptable to the Company, legally compelled to disclose Confidential
Information, you may, without liability hereunder, disclose to the applicable
Governmental or Regulatory Authority (as defined below) only that portion of the
Confidential Information which such counsel advises you is legally required to
be disclosed, provided that you notify the recipient of the existence of this
letter agreement and your obligations hereunder to maintain the confidentiality
of the Confidential Information.  In no event will you or any of your
Representatives oppose any action by the Company to obtain a protective order,
motion to quash or other relief to prevent the disclosure of the Confidential
Information or to

 

2

--------------------------------------------------------------------------------


 

obtain reliable assurance that confidential treatment will be afforded the
Confidential Information.  It is understood that there shall be no “legal
requirement” requiring you to disclose any Confidential Information solely by
virtue of the fact that, absent such disclosure, you would be prohibited from
purchasing, selling, or engaging in derivative or other transactions with
respect to, the Common Stock or other securities of the Company (including, for
the avoidance of doubt, any agreement or understanding with respect to the
voting or the granting or withholding of consent with respect to the Common
Stock or other securities of the Company or otherwise proposing or making an
offer to do any of the foregoing).

 

4.     You acknowledge that (a) none of the Company or any of its
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Confidential Information, and (b) none of
the Company or any of its Representatives shall have any liability to you or any
of your Representatives relating to or resulting from the use of the
Confidential Information or any errors therein or omissions therefrom.  You and
your Representatives shall not directly or indirectly initiate contact or
communication with any executive or employee of the Company other than the
Chairman, Chief Executive Officer or General Counsel of the Company concerning
Confidential Information, or seek any information in connection therewith from
any such person other than the Chairman, Chief Executive Officer or General
Counsel of the Company without the prior written consent of the Company.

 

5.     All Confidential Information shall remain the property of the Company. 
Neither you nor any of your Representatives shall by virtue of any disclosure of
and/or your use of any Confidential Information acquire any rights with respect
thereto, all of which rights (including all intellectual property rights) shall
remain exclusively with the Company.  At any time upon the request of the
Company for any reason, you will promptly return to the Company, or destroy, all
hard copies of the Confidential Information and permanently erase or delete all
electronic copies of the Confidential Information in your or any of your
Representative’s possession or control and, upon the request of the Company,
shall certify to the Company that such Confidential Information has been
destroyed; provided that you may retain one copy solely for internal legal,
record-keeping or fiduciary purposes and that nothing herein shall require you
to return or destroy automatically created electronic copies stored on system
back up tapes or disks.  Notwithstanding the return or destruction of
Confidential Information, you and your Representatives will continue to be bound
by the obligations contained herein.

 

6.     You acknowledge, and you will advise your Representatives, that the
Confidential Information may constitute material non-public information under
applicable federal and state securities laws, and that the United States
securities laws prohibit any person who has received from an issuer material,
non-public information concerning the matters which are the subject of this
letter agreement from purchasing or selling securities of such issuer or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

 

3

--------------------------------------------------------------------------------


 

7.     You hereby represent and warrant to the Company that this letter
agreement has been duly authorized, executed and delivered by you and is a valid
and binding obligation, enforceable against you in accordance with its terms.

 

8.     It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

9.     You acknowledge that the value of the Confidential Information to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms.  In the event of an actual or threatened violation of this
letter agreement, in addition to any and all other remedies which may be
available to the Company at law or in equity, you acknowledge and agree that the
Company shall be entitled to enforcement of this letter agreement by injunctive
relief or specific performance, without proof of actual damages or posting of a
bond.

 

10.      You hereby agree to indemnify and hold harmless the Company and its
Affiliates and their respective officers, directors, employees, Affiliates,
advisors, agents and controlling persons, from and against any and all
out-of-pocket reasonable expenses, joint and several, incurred by the Company in
defending against any inquiry or investigation, whether made, instituted or
conducted by any Governmental or Regulatory Authority (as defined below),
related to or based upon any acquisitions or dispositions of any Common Stock or
other securities of the Company by you or any of your Affiliates, Associates (as
defined in Rule 12b-2 under the Exchange Act) or Representatives, or any alleged
“tippee” thereof.  “Governmental or Regulatory Authority” means any court,
tribunal, arbitrator, authority, agency, bureau, board, commission, department,
official or other instrumentality of the United States, any foreign country or
any domestic or foreign state, county, city or other political subdivision, and
shall include any stock exchange or quotation service.

 

11.          Each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of the federal or state courts of the State of New York in
the event any dispute arises out of this letter agreement or the transactions
contemplated by this letter agreement, (b) agrees that he or it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that he or it shall not bring any
action relating to this letter agreement or the transactions contemplated by
this letter agreement in any court other than the federal or state courts of the
State of New York, and each of the parties irrevocably waives the right to trial
by jury and (d) each of the parties irrevocably consents to service of process
by a reputable overnight mail delivery service, signature requested, to the
address of such parties’ principal place of business or as otherwise provided by
applicable law.  THIS LETTER AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES OF SUCH STATE THAT WOULD COMPEL THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.

 

4

--------------------------------------------------------------------------------


 

12.      This letter agreement contains the entire understanding of the parties
with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.

 

13.      All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this subsection:

 

if to the Company:

Forest Oil Corporation

 

707 17th Street, Suite 3600

 

Denver, Colorado 80202

 

Facsimile: (303) 812-1445

 

Attention: General Counsel

 

 

if to an Investor:

c/o West Face Capital Inc.

 

2 Bloor Street East, Suite 810

 

Toronto, Ontario M4W 1A8, CANADA

 

Attention: Alexander Singh, General Counsel

 

Facsimile: (647) 724-8910

 

 

with a copy to:

Willkie Farr & Gallagher LLP

 

787 Seventh Avenue

 

New York, NY 10019

 

Attention: Adam M. Turteltaub

 

Facsimile: (212) 728-9129

 

14.      If at any time subsequent to the date hereof, any provision of this
letter agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this letter
agreement.

 

15.      This letter agreement may be executed (including by facsimile or PDF)
in two or more counterparts which together shall constitute a single agreement.

 

16.      This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company.

 

17.      This letter agreement shall expire eighteen months from the date on
which the Director Designee ceases to be a director of the Company.

 

5

--------------------------------------------------------------------------------


 

18.      No licenses or rights under any patent, copyright, trademark, or trade
secret are granted or are to be implied by this letter agreements.

 

19.      Each of the parties hereto acknowledges that he or it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this letter agreement, and that each party has
executed the same with the advice of said counsel.  Each party and its counsel
cooperated and participated in the drafting and preparation of this letter
agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation.  Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this letter agreement against any
party that drafted or prepared it is of no application and is hereby expressly
waived by each of the parties hereto, and any controversy over interpretations
of this letter agreement shall be decided without regards to events of drafting
or preparation.  The section headings contained in this letter agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this letter agreement.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned, whereupon this letter agreement shall
become a binding agreement between you and the Company.

 

 

Very truly yours,

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Cyrus D. Marter IV

 

 

Name: Cyrus D. Marter IV

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

Accepted and agreed as of the date first written above:

 

WEST FACE CAPITAL INC.

 

 

By:

/s/ Alexander A. Singh

 

 

 

Name: Alexander A. Singh

 

 

 

Title: General Counsel & Secretary

 

 

 

7

--------------------------------------------------------------------------------